Exhibit 10.1

ASSET PURCHASE AGREEMENT

by and between

RECEPTOR BIOLOGIX, INC.

and

APHTON CORPORATION

 

--------------------------------------------------------------------------------

Dated as of August 4, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of August 4, 2006 (this “Agreement”), by and
between Receptor Biologix, Inc. (the “Purchaser”) and Aphton Corporation (the
“Seller”). Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in Article XII.

WHEREAS, Seller is a biopharmaceutical company engaged in the business of
researching and developing cancer immunotherapies;

WHEREAS, Seller has filed a voluntary petition (the “Petition”) for relief
commencing a case (the “Chapter 11 Case”) under Chapter 11 of Title 11 of the
United States Code, 11 U.S.C. Sections 101 et seq. (the “Bankruptcy Code”) in
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”); and

WHEREAS, the Purchaser desires to purchase and obtain the assignment from
Seller, and Seller desires to sell, convey, assign, and transfer to the
Purchaser, assets of Seller, together with certain specified obligations and
liabilities relating thereto, all in the manner and subject to the terms and
conditions set forth herein and in accordance with Sections 105, 363, and 365 of
the Bankruptcy Code.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth herein, the
Parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS

Section 1.1 (a) Purchase and Sale of Assets. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller shall sell,
assign, transfer, convey, and deliver to the Purchaser, and the Purchaser shall
purchase and accept from Seller, all of Seller’s rights, title, and interests in
and to the Assets, free and clear of all Encumbrances, in each case other than
Permitted Encumbrances. The term “Assets” means all of the following with
respect to all products in research or under development that are directed
toward or relate to the target hormone gastrin (including but not limited to
Insegia): (i) all patents, patent applications, patent disclosures and
inventions; (ii) all trademarks, trademark applications, service marks, trade
dress, trade names, logos, and corporate names and registrations and
applications for registration thereof together with all of the goodwill
associated therewith; (iii) technical and scientific information, trade secrets,
ideas, techniques, sketches, drawings, works of authorship, models, inventions,
discoveries, concepts, improvements, research, development, and designs,
compositions, prototypes, physical materials, processes, equipment, gene
sequences, formulations, cell lines, samples, vectors, clones, media, chemical
compounds, biological materials, algorithms, software programs, software source
documents, financial and commercial information, business plans and strategies,
and client, supplier, marketing and strategic alliance information, and other
information relating to the Seller’s product research and development
activities, marketing plans and other business activities (whether or not
patentable); (iv) other



--------------------------------------------------------------------------------

proprietary and regulatory rights, filings and processes; (v) the Contracts set
forth in Schedule I hereto (the “Assumed Contracts”); (vi) the Equipment set
forth on Schedule II hereto; and (vii) all the contractual rights of Seller and
claims of Seller relating to such Assets, wherever located (including in the
possession of vendors or other third parties or elsewhere), whether tangible,
intangible, absolute or contingent, of whatever nature, whether real, personal
or mixed, whether now existing or hereafter acquired, in each case, whether or
not recorded or reflected or required to be recorded or reflected on the books
and records or financial statements of Seller, as the same shall exist at the
Closing, and all assets of Seller relating to the foregoing, including those
assets that are described below:

(i) to the extent transferable and as included in the Assumed Contracts, all
rights under all warranties, representations, and guarantees made by third
parties in connection with the Assets;

(ii) all rights under confidentiality, nondisclosure and similar agreements to
the extent transferable, included in the Assumed Contracts and related to the
Assets; and

(iii) all books and records of Seller that relate primarily to the Assets;
provided, however, Seller may retain copies of (x) all books and records
included in the Assets to the extent necessary or useful for the administration
of the Chapter 11 Case or any other Action to which it is a party, the filing of
any Tax Return or compliance with any applicable laws.

(b) Grant of License. Seller hereby grants to Purchaser a perpetual,
royalty-free, license in and to Seller’s liposomal vaccine family of patents,
more specifically set forth on Schedule 1.1(b) attached hereto, that is
exclusive for use by Purchaser in developing a vehicle for delivery of the
products, G17DT (more commonly known as “Insegia”), the gastrin monoclonal
antibody, and/or a radioligand product each purchased by Purchaser hereunder
(the “Patents”). (The grant of this exclusive license is subject to the
Collaboration and License Agreement, dated July 1, 2001, between Seller and
Yissum Research and Development Company of Hebrew University of Jerusalem,
Israel (the “Yissum Agreement”), including, without limitation, the prior
termination thereof by Seller and the termination provisions contained therein.)
Should Seller enter into a purchase agreement to sell the Patents to any third
party within thirty (30) days after the date of the sale hearing with the United
States Bankruptcy Court for the District of Delaware approving Purchaser’s bid
for the Assets, Seller will simultaneously enter into a separate license
agreement with Purchaser setting forth the terms of the license described herein
and the purchase agreement with such third party will reflect said license;
provided, however, that in the event Seller does not enter into a purchase
agreement to sell the Patents within such thirty (30) day period, Seller will
transfer and assign the Patents to Purchaser at no additional cost (The transfer
and assignment to Purchaser of the Patents would be subject to the Yissum
Agreement, including, without limitation, the prior termination thereof by
Seller and the termination provisions contained therein.).

Section 1.2 Assumed Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Purchaser shall assume and/or
accept assignment from

 

- 2 -



--------------------------------------------------------------------------------

Seller and thereafter pay, perform, or discharge in accordance with their terms
the following obligations of Seller (the “Assumed Liabilities”), without
duplication: (i) the obligations of Seller under Assumed Contracts that, by the
terms of such Assumed Contracts, arise after Closing and relate to periods
following the Closing and are to be observed, paid, discharged, or performed, as
the case may be, in each case, at any time after the Closing Date and; (ii) all
cure amounts payable in order to effectuate, pursuant to the Bankruptcy Code,
the assumption by and assignment to the Purchaser of Assumed Contracts, assigned
to the Purchaser under the Sale Order (“Cure Amounts”); provided, however, that
to the extent that any Cure Amounts are paid by any Person (including Seller)
which is not the Purchaser or any of its affiliates after the date hereof and
prior to the Closing (“Pre-Closing Cure Amounts”), the Cash Purchase Price
payable at Closing shall be increased by the total amount of any such
Pre-Closing Cure Amounts paid; and (iii) obligations under any Assumed Contracts
in respect of any credit, prepayment or refund balances as of Closing, in each
case to the extent such balance is not included in the calculation of Cure
Amounts.

Section 1.3 Excluded Liabilities. Notwithstanding anything to the contrary
contained herein, the Purchaser shall not assume, or in any way be liable or
responsible for, any liabilities, commitments, or obligations, whether known or
unknown, disclosed or undisclosed, absolute, contingent, inchoate, fixed or
otherwise, of Seller, including, without limitation, all liabilities,
commitments or obligations relating to or arising from the Assets or the use
thereof, except for those that are the Assumed Liabilities (the “Excluded
Liabilities”). Without limiting the generality of the foregoing, the Purchaser
shall not assume, and Seller shall remain responsible for the following
liabilities, commitments, or obligations, whether known or unknown, disclosed or
undisclosed, absolute, contingent, fixed or otherwise (all of which shall be
Excluded Liabilities):

(a) any liabilities, commitments or obligations that arise with respect to the
Assets or the use thereof on or prior to the Closing Date or relate to periods
on or prior to the Closing Date or are to be observed, paid, discharged or
performed on or prior to the Closing Date (in each case, including any
liabilities that result from, relate to or arise out of tort or other product
liability claims) other than, in each case, with respect to the Assumed
Contracts;

(b) any liability, commitment or obligation of, or required to be paid by,
Seller for any Taxes of any kind (other than for the Operations or the Assets)
for any period;

(c) any liability, commitment or obligation for any Taxes relating to the
Operations or the Assets for or applicable to the Pre-Closing Tax Period,
including any Property Taxes, and any liability, (any liability, commitment or
obligation set forth in this clause (c) or in clause (b) above, “Excluded
Taxes”); and

(d) any liability or obligation of any kind under any contract that is not an
Assumed Contract.

Section 1.4 Purchase Price. The purchase price for the Assets shall be equal to
the sum of $750,000, plus the assumption of the Assumed Liabilities
(collectively, the “Purchase Price”). The Purchase Price less the assumption of
the Assumed Liabilities shall be referred to as

 

- 3 -



--------------------------------------------------------------------------------

the “Cash Purchase Price.” Upon execution and delivery of this Agreement by the
Purchaser and Seller, the Purchaser has paid to Seller by wire transfer of
immediately available funds to the account or accounts designated by Seller a
deposit in the amount of $50,000 (the “Deposit”). The Parties agree that the
Deposit shall be held in escrow by Seller’s legal counsel. The Parties agree
that the Deposit shall be refunded to the Purchaser if this Agreement is
terminated pursuant to Section 8.1 or at a time at which Purchaser or Seller
would be entitled to terminate this Agreement pursuant to Section 8.2 or
Section 8.4. Otherwise, the Deposit shall be nonrefundable. At the Closing, the
Purchaser will transfer to Seller the Cash Purchase Price less the Deposit and
any amount outstanding under the D.I.P. Loan (including fees, costs, and accrued
interest).

Section 1.5 Rejection of Certain Assumed Contracts. Between the date of this
Agreement and the date that the Sale Order is entered and becomes effective, the
Purchaser may remove contracts or agreements from the list of Assumed Contracts
set forth on Exhibit 1.1(a) (“Rejection”); provided that (a) there shall be no
adjustment to the Purchase Price as a result of any Rejection, and (b) the
Purchaser shall reimburse Seller and their estates for any and all costs or
expenses associated with any Rejection arising from the date hereof until the
date Seller has received notice from the Purchaser of such Rejection. Upon
proper Rejection of Assumed Contracts pursuant to the terms of this Section 1.5,
the Purchaser shall not assume any liability with respect to such Assumed
Contracts so rejected. Any such Rejection shall result in a conforming change to
the universe of agreements and contracts which constitute the Assumed Contracts
for all purposes of this Agreement.

ARTICLE II

THE CLOSING

Section 2.1 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Eckert Seamans
Cherin & Mellott, LLC, 300 Delaware Avenue, Suite 1360, Wilmington, DE 19801 at
10:00 a.m. on the Business Day after the conditions set forth in Sections 7.1,
7.2(b) and 7.3(b) shall have been satisfied or waived, or at such other time,
date and place as shall be fixed by agreement among the Parties hereto (the date
of the Closing being herein referred to as the “Closing Date”).

Section 2.2 Consideration. Subject to the terms and conditions hereof, at the
Closing, the Purchaser shall:

(a) pay to Seller, by wire transfer of immediately available funds to an account
or accounts specified in writing, the Cash Purchase Price less the Deposit and
any amount outstanding under the D.I.P. Loan (including fees, costs, and accrued
interest);

(b) assume the Assumed Liabilities pursuant to one or more duly executed
Assignment and Assumption Agreement, in substantially the form of Exhibit
2.2(b).

Section 2.3 Tax Treatment. The Purchaser and Seller shall, reasonably promptly
after the Closing Date, agree on an allocation of the Purchase Price (the
“Allocation”) pursuant to Section 1060 of the Code and the Treasury Regulations
thereunder; provided, however, that the

 

- 4 -



--------------------------------------------------------------------------------

Allocation shall be reasonable, based on fair market values and consistent with
the Code and based on an initial proposal by Purchaser. The proposed Allocation
shall be initially prepared by the Purchaser and delivered to Seller within
twenty (20) days after the Closing Date. In the event Seller disagrees with the
Purchaser’s version of the proposed Allocation, Seller shall so notify the
Purchaser in writing within twenty (20) days after Seller’s receipt of same from
the Purchaser, such notice to contain an explanation of the reason for Seller’s
objection. If the parties are then unable to agree upon the Allocation within
ninety (90) days after the Closing Date, the Independent Accountant shall
resolve the dispute, and the fees and expenses of the Independent Accountant
shall be shared equally by the Parties. Except as otherwise required pursuant to
a Final Determination, the Purchaser and Seller agree to file all Tax Returns
(such as IRS Form 8594 or any other forms or reports required to be filed
pursuant to Section 1060 of the Code or any comparable provisions of United
States local or state or foreign law (“Section 1060 Forms”)) in a manner that is
consistent with the Allocation and to refrain from taking any position
inconsistent with the Allocation. Purchaser and Seller agree to cooperate in the
preparation of any such Section 1060 Forms and to timely file such Section 1060
Forms in the manner required by applicable law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Purchaser specifically acknowledges and agrees to the following with respect
to the representations and warranties of Seller:

A. The Purchaser will not have any recourse to Seller or to any of the
directors, officers, employees, legal counsel, financial advisors,
representatives, accountants, professionals, auditors and other agents of Seller
in the event any of the representations and warranties made herein or deemed
made are untrue as at any time of expression thereof. The only remedy for a
breach of such representations and warranties shall be the Purchaser’s option,
under certain circumstances, not to close in accordance with and subject to the
limitations in Sections 7.1, 7.3 and 8.4 hereof and, without limiting the
foregoing, the Purchaser shall have no remedy whatsoever for any such breach
after the Closing.

B. The Purchaser has conducted its own due diligence investigations of the
Operations and the Assets.

C. If information provided in any Section of the schedule delivered by Seller to
the Purchaser by separate letter dated as of the date hereof and made a part
hereof (which schedule contains appropriate references to identify the
representations and warranties herein to which the information in such schedule
relates) (the “Seller Disclosure Schedule”) is applicable to any other Sections
herein, then such information shall be deemed to have been provided with respect
to all such Sections herein.

Except as otherwise disclosed to the Purchaser in the Seller Disclosure
Schedule, Seller represents and warrants to the Purchaser as follows:

Section 3.1 Organization. Seller is corporation duly organized, validly existing
and, as of the Closing Date, will be in good standing under the laws of the
State of Delaware.

 

- 5 -



--------------------------------------------------------------------------------

Section 3.2 Authority Relative to this Agreement. Subject to the entry and
effectiveness of the Sale Order, Seller has the corporate power and authority to
enter into this Agreement and to carry out its obligations hereunder. The
execution, delivery, and performance of this Agreement by Seller and the
consummation by Seller of the Contemplated Transactions have been duly
authorized by all requisite corporate actions thereof, except those actions that
are excused by or unenforceable as a result of the filing of the Petition or any
provision of the Bankruptcy Code or any applicable law. Subject to the entry and
effectiveness of the Sale Order, this Agreement has been duly and validly
executed and delivered by Seller, and (assuming this Agreement constitutes a
valid and binding obligation of the Purchaser) constitutes a valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms.

Section 3.3 Consents and Approvals. No material consent, approval, authorization
of, declaration, filing, or registration with, any Governmental Authority is
required to be made or obtained by Seller in connection with the execution,
delivery, and performance of this Agreement and the consummation of the
Contemplated Transactions, except (a) for consents, approvals, authorizations
of, declarations, or filings with the Bankruptcy Court including without
limitation the Sale Order, and (b) for the Regulatory Approvals. The items
referred to in clauses (a) and (b) of this Section 3.3 are hereinafter referred
to as the “Governmental Requirements.”

Section 3.4 No Violations. Assuming that the Governmental Requirements will be
satisfied, made, or obtained and will remain in full force and effect, and
assuming receipt of the consents, approvals and authorization of parties to
certain of the Assumed Contracts, neither the execution, delivery, or
performance of this Agreement by Seller, nor the consummation by Seller of the
Contemplated Transactions, nor compliance by Seller with any of the provisions
hereof will (a) conflict with or result in any breach of any provisions of the
certificate of incorporation or bylaws or similar organizational instrument of
Seller, (b) violate any order, writ, injunction, decree, statute, rule, or
regulation applicable to Seller or the Assets, or (c) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on any Asset,
except, in the case of clauses (b) and (c), for any of the foregoing that
(x) would not reasonably be expected to have a Material Adverse Effect, or
(y) are excused by or unenforceable as a result of the filing of the Petition or
any provision of the Bankruptcy Code or any applicable law.

Section 3.5 Tangible Property. The Equipment included in the Assets are in good
operating condition and repair (normal wear and tear excepted) and are suitable
for their use as used by Seller in the Operations as of the date hereof.

Section 3.6 Litigation. There is no judgment, decree, injunction, rule, or order
of any Governmental Authority or arbitrator pending against Seller that is
seeking to enjoin or prevent the Contemplated Transactions.

Section 3.7 No Violation of Law. Except to the extent excused by or
unenforceable as a result of the commencement or pendency of the Chapter 11 Case
or the application of any provision of the Bankruptcy Code, Seller is not in
material violation of, or has been given notice

 

- 6 -



--------------------------------------------------------------------------------

of or been charged with any material violation of, any law, statute, order,
rule, regulation, ordinance, or judgment of any Governmental Authority, any
insurance company or fire rating agency, or any other similar board,
organization or authority, which violation would reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect and except for the Chapter 11 Case, to
Seller’s Knowledge, no investigation or review by any Governmental Authority of
Seller’s Operations is pending or threatened in writing.

Section 3.8 Permits and Licenses. Seller has obtained all licenses, permits,
certificates, franchises, consents, waivers, registrations or other regulatory
authorizations from the appropriate governmental authority in each applicable
jurisdiction (together with any renewals, extensions, or modifications thereof
and any additions thereto made as of the Closing Date, the “State Licenses”)
that are required for the conduct of its business as presently conducted, and
for the operation and holding of the Assets, except where failure to hold such
State Licenses, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.9 Environmental Matters. With respect solely to the Assets, (a) Seller
is in compliance, in all material respects, with all United States federal,
state, and local laws, rules, regulations, orders or ordinances governing the
protection of the environment, health or safety (collectively, “Environmental
Laws”); (b) Seller has not received any notice from any Governmental Authority
or third party alleging that Seller or any aspect of the operation of the Assets
is not in compliance with any Environmental Law; (c) there are no judicial,
administrative or other actions, suits or proceedings, pending or, to Seller’s
Knowledge, threatened, alleging a material violation of any Environmental Law
with respect to any of the Assets; and (d) to Seller’s Knowledge, no asset is
subject to any lien or security interest in favor of any Governmental Authority
or other party for (x) liability under any Environmental Laws, or (y) damages
arising from or costs incurred by such Governmental Authority.

Section 3.10 Labor Matters. Seller is not a party to a collective bargaining
agreement, and, to Seller’s Knowledge, no labor unions or other organizations
represent, purport to represent, or have attempted to represent, any employee of
Seller with respect to the employee’s employment with Seller.

Section 3.11 Title to and Use of Property.

(a) Except as set forth in Section 3.11 of the Seller Disclosure Schedule, at
the Closing, the Purchaser will acquire all of Seller’s right, title and
interest in and to all of the Assets, in each case, free and clear of any and
all Encumbrances (including any and all claims that may arise by reason of the
execution, delivery or performance by Seller of this Agreement) other than
Permitted Encumbrances and, with respect to Assumed Contracts, the Assumed
Liabilities.

(b) Except as set forth in Section 3.11 of the Seller Disclosure Schedule and
except as may be subject to Regulatory Approval, Seller has good and marketable
title to the Assets owned by Seller.

 

- 7 -



--------------------------------------------------------------------------------

Section 3.12 Marketing Approval Applications. Seller does not currently have any
marketing approval applications filed with the FDA or any equivalent agency in
any foreign jurisdiction.

Section 3.13 Intellectual Property.

(a) “Intellectual Property” means all of the following as they exist in all
jurisdictions throughout the world, in each case, to the extent used in the
operation of the Assets and owned by, licensed to, authorized for use by, or
otherwise used by Seller:

(i) patents, patent applications, and other patent rights (including any
divisions, continuations, continuations-in-part, substitutions, or reissues
thereof, whether or not patents are issued on any such applications and whether
or not any such applications are modified, withdrawn, or resubmitted);

(ii) trademarks, trade dress, trade names, brand names, designs, logos, or
corporate names, whether registered or unregistered, and all registrations and
applications for registration thereof;

(iii) copyright registrations and applications for registration thereof and
non-registered copyrights;

(iv) trade secrets, designs, research, processes, procedures, technique,
methods, know-how, data, mask works, inventions. and other proprietary rights
(whether or not patentable or subject to copyright, mask work, or trade secret
protection); and

(v) computer software programs including all source codes, object codes, and
material documentation related thereto (collectively, (i) through (v), “Included
Intellectual Property”).

(b) Intellectual Property Disclosure. Section 3.13(b) of the Seller Disclosure
Schedule sets forth a United States and foreign patents and patent applications,
trademark and service mark registrations and applications, and copyright
registrations and applications owned or licensed by Seller, specifying as to
each owned item, as applicable: (i) the nature of the item, including the title,
(ii) the owner of the item, (iii) the jurisdictions in which the item is issued
or registered or in which an application for issuance or registration has been
filed, and (iv) the issuance, registration, or application numbers and dates.

(c) Administration and Enforcement. Except as would not reasonably be expected
to result in a Material Adverse Effect and except as set forth on
Section 3.13(c) of the Seller Disclosure Schedule, Seller has taken all
necessary action to maintain and protect each material item of Included
Intellectual Property owned by Seller.

(d) Other Intellectual Property Representations and Warranties. There have been
no claims made against the Seller asserting the invalidity, misuse or
unenforceability of the Included Intellectual Property, and the Seller is not
aware of any valid grounds for the

 

- 8 -



--------------------------------------------------------------------------------

same. Seller has not received any notices of, and is not aware of any facts
which indicate a likelihood of, any infringements or misappropriation by, or
conflict with, any third party with respect to the Included Intellectual
Property (including, without limitation, any demand or request that the Seller
license any rights from a third party). Seller does not believe it is or will be
necessary to utilize any inventions of any of its employees (or people it
currently intends to hire) made prior to their employment by Seller, except for
inventions that already have been assigned or licensed to the Seller.

Section 3.14 Board Approval and Recommendation. The Board of Directors of Seller
has determined that an immediate sale and assignment of the Assets pursuant to
this Agreement under Sections 363, 365 and 105 of the Bankruptcy Code is in the
best interests of Seller and its creditors.

Section 3.15 No Implied Representation. Notwithstanding anything to the contrary
contained in this Agreement, it is the explicit intent of each party hereto that
Seller is making no representation or warranty whatsoever, express or implied,
except those representations and warranties contained in Article III above. It
is understood that, except to the extent otherwise expressly provided herein,
the Purchaser takes the Assets “as is” and “where is.” It is hereby acknowledged
that Seller makes no other representations and warranties, including without
limitation any implied representation and warranty as to condition,
merchantability, suitability or fitness for a particular purpose as to any of
the Assets. The disclosure of any matter or document in the Seller Disclosure
Schedule or Exhibits shall not imply any warranty or representation not
expressly given in this Agreement, nor shall such disclosure of itself be taken
as extending the scope of the warranties or any other obligation under this
Agreement. It is understood that any cost estimates, projections or other
predictions contained or referred to in the Schedules hereto and any cost
estimates, projections or predictions or any other information contained or
referred to in other materials that have been or shall hereafter be provided to
Purchaser or any of its agents or representatives are not and shall not be
deemed to be representations or warranties of Seller. The inclusion of an item
in the Seller Disclosure Schedule shall not constitute an admission that such
item is material.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Except as otherwise disclosed to Seller in a schedule annexed hereto (which
schedule contains appropriate references to identify the representations and
warranties herein to which the information in such schedule relates) (the
“Purchaser Disclosure Schedule”), the Purchaser represents and warrants to
Seller as follows:

Section 4.1 Organization. The Purchaser is a corporation validly existing and in
good standing under the laws of its jurisdiction of incorporation.

Section 4.2 Authority Relative to this Agreement. The Purchaser has the
corporate power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution, delivery, and performance of this
Agreement by the Purchaser and the consummation by the Purchaser of the
Contemplated Transactions have been duly authorized by all requisite

 

- 9 -



--------------------------------------------------------------------------------

corporate actions. This Agreement has been duly and validly executed and
delivered by the Purchaser, and (assuming this Agreement constitutes a valid and
binding obligation of Seller) constitutes a valid and binding agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms.

Section 4.3 No Violations. Assuming approval of the Bankruptcy Court and receipt
of the other Governmental Requirements, the execution, delivery and performance
of this Agreement will not (a) violate any provision of the articles of
incorporation or bylaws or similar organizational instrument of the Purchaser or
any of its Affiliates, or (b) violate or conflict with any statute, rule or
regulation applicable to the Purchaser, any of its Affiliates or any of their
properties or assets or any other material restriction of any kind or character
to which the Purchaser or any of its Affiliates is subject that would prohibit
or make unlawful the Contemplated Transactions.

Section 4.4 Consents and Approvals. No material consent, approval, or
authorization of, or declaration, filing, or registration with, any Governmental
Authority is required to be made or obtained by the Purchaser in connection with
the execution, delivery, and performance of this Agreement and the consummation
of the Contemplated Transactions, except for (a) the Governmental Requirements
or (b) those that become applicable solely as a result of the specific
regulatory status of Seller, or (c) where the failure to make, file, give or
obtain any of them would not prohibit or make unlawful the consummation of the
Contemplated Transactions.

Section 4.5 Brokers. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, tinder’s, financial advisor’s or other
similar fee or commission from Seller in connection with the Contemplated
Transactions based upon arrangements made by or on behalf of the Purchaser.

Section 4.6 Financing. The Purchaser represents that as of the date hereof it
has, and on the Closing Date it will have, access to sufficient funds to deliver
the Purchase Price to Seller and to consummate the transactions contemplated
hereby. THE PURCHASER REPRESENTS AND WARRANTS TO SELLER THAT THERE IS NO
FINANCING CONTINGENCY OR CONDITION WITH RESPECT TO THE PURCHASER’S OBLIGATIONS
TO PROCEED WITH CLOSING THE CONTEMPLATED TRANSACTIONS.

Section 4.7 Investment Experience. The Purchaser acknowledges that it is able to
fend for itself, can bear the risks associated with the Assets and Assumed
Liabilities hereunder and is a sophisticated investor capable of evaluating the
merits and risks of the Contemplated Transactions.

Section 4.8 No Outside Reliance. Purchaser has not relied, and is not relying
upon, any statement or representation which is not made in this Agreement, the
Seller Disclosure Schedule, or any Exhibit or attachment hereto, or in any
certificates or opinions to be delivered to Purchaser at the Closing.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.1 Conduct by Seller Pending the Closing. The Purchaser acknowledges
and agrees that except than with respect to maintaining the Assets prior to the
Closing Date, Seller may take all other actions in the conduct of its Operations
including (i) ceasing operations, (ii) rejecting any and all unexpired leases
and contracts other than the Assumed Contracts, (iii) selling or otherwise
disposing of assets other than the Assets, (iv) terminating employees,
consultants or advisors, and (v) altering or terminating relationships with
third parties. Notwithstanding the foregoing, except as otherwise expressly
contemplated under this Agreement, from the date hereof until the Closing Date,
without the prior written consent of the Purchaser:

(a) Seller shall not adopt or propose any change in its certificate of
incorporation or bylaws or similar organizational instrument, except a change
that would not have any adverse effect on the Contemplated Transactions;

(b) Seller shall not lease, license, surrender, relinquish, encumber, or dispose
of any Assets;

(c) Seller shall not terminate, amend, modify or supplement the terms of any
Assumed Contracts without the express written permission of Purchaser;

(d) Seller shall not agree or commit to do any of the foregoing; and

(e) except to the extent necessary to comply with the requirements of applicable
laws, regulations or Bankruptcy Court orders, Seller shall not (i) take, agree,
or commit to take, any action that would make any representation or warranty of
Seller hereunder materially inaccurate in any respect at, or as of any time
prior to, the Closing Date, (ii) omit, or agree or commit to omit, to take any
action necessary to prevent any such representation or warranty from being
materially inaccurate in any respect on the Closing Date, or (iii) take, agree,
or commit to take, any action that would result in, or is reasonably likely to
result in, any of the conditions set forth in Article VII not being satisfied.

Section 5.2 Access and Information. Seller shall afford to the Purchaser and to
the Purchaser’s financial advisors, legal counsel, accountants, consultants,
financing sources, and other authorized representatives reasonable access during
normal business hours and without material disruption to the business or
operations of Seller throughout the period prior to the Closing Date to all its
books, documents, records, properties, plants, and personnel that relate to the
Assets or Assumed Liabilities, and all other information as the Purchaser
reasonably may request in furtherance of the Contemplated Transactions. Except
to the extent caused by the negligence, willful misconduct or fraud of Seller or
any of their respective employees, agents, or contractors, the Purchaser shall
indemnify, defend, and hold harmless Seller from and against any and all claims
asserted against or incurred by Seller arising out of any act or failure to act
of the Purchaser or its employees, agents, or contractors in connection with any
inspection by or access to the Purchaser of Seller’s offices, assets (including
the Assets) and properties.

 

- 11 -



--------------------------------------------------------------------------------

Section 5.3 Filings; Other Action. Subject to the terms and conditions herein
provided, as promptly as practicable, Seller and the Purchaser shall (a) use
commercially reasonable efforts to cooperate with each other in (i) determining
which filings are required to be made prior to the Closing Date with, and which
material consents, approvals, permits, or authorizations are required to
transfer the Assets from, Governmental Authorities of the United States and the
several states or the District of Columbia, and foreign jurisdictions in
connection with the execution and delivery of this Agreement and the
consummation of the Contemplated Transactions, and (ii) timely making all such
filings and timely seeking all such consents, approvals, permits, or
authorizations, and (b) use commercially reasonable efforts to take, or cause to
be taken, all other action and do, or cause to be done, all other things
reasonably necessary or appropriate to consummate the Contemplated Transactions,
as soon as practicable. In connection with the foregoing, Seller will promptly
provide the Purchaser, and the Purchaser will promptly provide Seller, with
copies of all correspondence, filings, or communications (or memoranda setting
forth the substance thereof) between such party or any of its representatives,
on the one hand, and any Governmental Authority or members of their respective
staffs, on the other hand, with respect to all filings and submissions required
hereunder. The Parties hereto acknowledge that certain actions may be necessary
with respect to the foregoing in making notifications and obtaining clearances,
consents, approvals, waivers, or similar third-party actions that are material
to the consummation of the Contemplated Transactions, and each party agrees to
take commercially reasonable actions to complete such notifications and obtain
such clearances, approvals, waivers, or third-party actions; provided, however,
that nothing in this Agreement (including, but not limited to, this Section 5.3
and Section 6.1) shall require any party to take any action or accept or comply
with any condition that could reasonably be expected to result in a Material
Adverse Effect or require the Purchaser to dispose of any of its assets;
provided, further, that Seller will take any such action if the Purchaser has
(i) so requested in writing and (ii) waived any claim, right and condition the
Purchaser would otherwise be entitled to under this Agreement in connection
therewith. Notwithstanding any of the foregoing, the Parties hereby agree that
the Purchaser shall be solely responsible for obtaining any and all of the
Regulatory Approvals. The Purchaser and Seller agree that, except as otherwise
expressly contemplated by this Agreement, it will not take any action that would
reasonably be expected to materially adversely affect or materially delay the
Closing or the ability of any of the Parties to satisfy any of the conditions to
the Closing or to consummate the Contemplated Transactions.

Section 5.4 Bankruptcy Actions. Seller shall use its best efforts to obtain
entry of the Sale Order.

Section 5.5 Tax Returns and Filings; Payment of Taxes. Seller and the Purchaser
shall cooperate with respect to Tax matters. Seller shall provide the Purchaser
with such Tax information and copies of such Tax Returns (in each case, relating
to the Assets or the Operations) as the Purchaser may reasonably request,
reasonably promptly after such request.

 

- 12 -



--------------------------------------------------------------------------------

Section 5.6 Employment Matters. All employees associated with the Assets, if
any, terminated by Seller prior to Closing will be at Seller’s expense.
Purchaser shall have the right, but not the obligation, to extend to any such
employee an offer of employment with Purchaser.

Section 5.7 Additional Matters. Subject to the terms and conditions herein
provided, each of the Parties hereto agrees to use commercially reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper, or advisable under applicable laws and
regulations to consummate and make effective the Contemplated Transactions,
including using commercially reasonable efforts to obtain all necessary waivers,
consents, and approvals in connection with the Governmental Requirements and to
effect all necessary registrations and filings.

ARTICLE VI

ADDITIONAL POST-CLOSING COVENANTS

Section 6.1 Further Assurances. In addition to the provisions of this Agreement,
from time to time after the Closing Date, Seller and the Purchaser will use all
commercially reasonable efforts to execute and deliver such other instruments of
conveyance, transfer, or assumption, as the case may be, and take such other
action as may be reasonably requested to implement more effectively the
conveyance and transfer of the Assets to the Purchaser and the assumption of the
Assumed Liabilities by the Purchaser.

Section 6.2 Books and Records: Personnel. For a period ending upon the earlier
of (x) the third (3d) anniversary of the Closing Date or (y) the closure of the
Chapter 11 Case; (z) or such later date as may be required by any governmental
or regulatory body or authority or ongoing Legal Proceeding:

(a) Unless the Purchaser shall have first given sixty (60) days’ prior written
notice to Seller, the Purchaser shall not dispose of or destroy any of the
business records and files contained in the Assets other than in connection with
a sale or other disposition of the Assets or any portion thereof. If the
Purchaser wishes to dispose of or destroy such records and files after that
time, it shall first give sixty (60) days’ prior written notice to Seller and
Seller shall have the right, at their option and expense, upon prior written
notice to the Purchaser within such sixty (60)-day period, to take possession of
the records and files within ninety (90) days after the date of the notice from
Seller. After that time, the Purchaser may dispose of or destroy any such
records at its discretion.

(b) The Purchaser shall allow Seller and any of its directors, officers,
employees, legal counsel, financial advisors, representatives, accountants,
professionals, auditors and other agents and any successors thereto
(collectively, “Seller’s Representatives”) access to all business records and
files of Seller that are transferred by Seller to the Purchaser in connection
herewith that are reasonably required by such Person in the administration of
the Chapter 11 Case in anticipation of, or preparation for, any existing or
future Legal Proceeding involving Seller, Tax Return preparation, litigation, or
Excluded Liability, during regular

 

- 13 -



--------------------------------------------------------------------------------

business hours and upon reasonable notice at the Purchaser’s principal place of
business or at any location where such records are stored, and Seller’s
Representatives shall have the right, at their expense, to make copies of any
such records and files; provided, however, that any such access or copying shall
be had or done in such a manner so as not to interfere with the normal conduct
of the Purchaser’s business or operations.

Section 6.3 Cure of Defaults. Subject to the prior approval of the Bankruptcy
Court, the Purchaser shall, on or prior to the Closing Date, cure or provide
Seller with the means necessary to cure any and all monetary defaults and
breaches under and satisfy (or, with respect to any Assumed Liability or
obligation that cannot be rendered non-contingent and liquidated prior to the
Closing Date, make effective provision reasonably satisfactory to the Bankruptcy
Court for satisfaction from funds of the Purchaser) any Assumed Liability or
obligation that must be so satisfied so that such Assumed Contracts may be
assumed by and assigned to the Purchaser in accordance with the provisions of
Section 365 of the Bankruptcy Code and this Agreement (including, without
limitation, Section 1.2).

Section 6.4 Transfer Tax Matters. Purchaser shall be liable for all transfer,
documentary, sales, use, registration, value-added and other similar Taxes
(including interest, penalties and additions to Tax, “Transfer Taxes”) incurred
in connection with the Contemplated Transactions, to the extent not exempt
pursuant to Section 1146 of the Bankruptcy Code. Purchaser shall make due and
timely payment of any Transfer Taxes to the applicable Governmental Authority
and shall cooperate with Seller with respect to the preparation and filing of
any Transfer Tax Returns. Purchaser shall use its commercially reasonable
efforts to submit such Tax Returns to Seller for Seller’s review no later than
ten (10) Business Days prior to the date such Returns are due.

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions Precedent to Obligations of Seller and the Purchaser. The
respective obligations of each party to effect the Contemplated Transactions
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:

(a) no statute, rule, regulation, executive order, decree, ruling, or
preliminary or permanent injunction shall have been enacted, entered,
promulgated, or enforced by any United States federal or state court or
Governmental Authority that prohibits, restrains, enjoins, or restricts the
consummation of the Contemplated Transactions that has not been withdrawn or
terminated; and

(b) no Action shall have been commenced by or before any Governmental Authority
or arbitral body against the Purchaser or Seller, seeking to prevent, prohibit
or make illegal or materially and adversely alter the Contemplated Transactions
or which would reasonably be expected to have a Material Adverse Effect;
provided, however, that the provisions of this Section 7.1(b) shall not apply to
any Party hereto that has, directly or indirectly, solicited or encouraged any
such Action;

 

- 14 -



--------------------------------------------------------------------------------

Provided further , however, that the provisions of this Section 7.1(b) shall
also not apply to any appeal in which no stay has been granted by the Bankruptcy
Court;

Section 7.2 Conditions Precedent to Obligation of Seller. The obligation of
Seller to effect the Contemplated Transactions shall be subject to the
satisfaction at or prior to the Closing Date of the following additional
conditions (compliance with which or the occurrence of which may be waived in
whole or in part in a writing executed by Seller, unless such a waiver is
prohibited by law):

(a) (i) the Purchaser shall have performed in all material respects its
obligations under this Agreement required to be performed by it at or prior to
the Closing Date, (ii) the representations and warranties of the Purchaser
contained in this Agreement that are qualified with respect to materiality shall
be true and correct in all respects, and such representations and warranties
that are not so qualified shall be true and correct in all material respects, in
each case, as of the date of this Agreement and as of the Closing Date as if
made at and as of such dates, except with respect to representations and
warranties that speak as to an earlier date, which shall be at and as of such
dates, and (iii) Seller shall have received a certificate signed by an officer
of the Purchaser as to the satisfaction of the condition set forth in clauses
(i) and (ii); and

(b) the Sale Order shall have been entered by the Bankruptcy Court and shall
have become final.

Section 7.3 Conditions Precedent to Obligation of the Purchaser. The obligation
of the Purchaser to effect the Contemplated Transactions shall be subject to the
satisfaction at or prior to the Closing Date of the following additional
conditions (compliance with which or the occurrence of which may be waived in
whole or in part in a writing executed by the Purchaser, unless such a waiver is
prohibited by law);

(a) (i) Seller shall have performed in all material respects its obligations
under this Agreement required to be performed by it at or prior to the Closing
Date, (ii) the representations and warranties of the Seller contained in this
Agreement that are qualified with respect to materiality shall be true and
correct in all respects, and such representations and warranties that are not so
qualified shall be true and correct in all material respects, in each case, as
of the date of this Agreement and as of the Closing Date as if made at and as of
such dates, except with respect to representations and warranties that speak as
to an earlier date, which shall be at and as of such date, except for such
failure to satisfy the conditions in clauses (i) and (ii) above as could not
reasonably be expected to have a Material Adverse Effect, and (iii) the
Purchaser shall have received a certificate signed by an officer of Seller as to
the satisfaction of the conditions set forth in clauses (i) and (ii);

(b) the Sale Order shall have been entered by the Bankruptcy Court and shall
have become final;

 

- 15 -



--------------------------------------------------------------------------------

(c) Seller shall have provided documentation evidencing its requests: (i) that
the FDA transfer all INDs to Purchaser; and (ii) Paul Broome and Gillian Gregory
shall have been paid all amounts owed to them as of the Closing Date for
services rendered by either of them to the Seller after May 23, 2006.

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

Section 8.1 Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date by mutual written agreement of the Purchaser
and Seller.

Section 8.2 Termination by Either the Purchaser or Seller. This Agreement may be
terminated at any time prior to the Closing Date by either the Purchaser or
Seller if (a) a United States federal or state court of competent jurisdiction
or United States federal or state Governmental Authority shall have issued an
order, decree or ruling or taken any other action permanently restraining,
enjoining, or otherwise prohibiting the consummation of the Contemplated
Transactions and either (i) thirty (30) days shall have elapsed from the
issuance of such order, decree or ruling or other action and such order, decree
or ruling or other action has not been removed or (ii) such order, decree,
ruling or other action shall have become final and non-appealable; provided that
the party seeking to terminate this Agreement pursuant to this clause (ii) shall
have used commercially reasonable efforts to remove such injunction, order or
decree; or (b) the Closing Date shall not have occurred on or before the date
that is six (6) months from the date hereof; provided, however, that the right
to terminate this Agreement pursuant to this Section 8.2(b) shall not be
available to any Party hereto whose failure to fulfill any obligation under this
Agreement shall have been the cause of the failure of the Closing Date to have
occurred on or prior to such date.

Section 8.3 Termination by Seller. This Agreement may be terminated at any time
prior to the Closing Date by Seller if (a) there has been a breach by the
Purchaser of any representation or warranty contained in this Agreement, which
breach would result in the failure to satisfy one or more of the conditions set
forth in Section 7.2(a) and which breach is not curable, or if curable, is not
cured within thirty (30) days after written notice of such breach is given by
Seller to the Purchaser; or (b) there has been a breach of any of the covenants
or agreements set forth in this Agreement on the part of the Purchaser, which
breach would result in the failure to satisfy one or more of the conditions set
forth in Section 7.2(a) and which breach is not curable or, if curable, is not
cured within thirty (30) days after written notice of such breach is given by
Seller to the Purchaser. Seller shall give immediate notice to Purchaser if
Seller claims termination under this Section 8.3.

Section 8.4 Termination by the Purchaser. This Agreement may be terminated at
any time prior to the Closing Date by the Purchaser if (a) there has been a
breach by Seller of any representation or warranty contained in this Agreement,
which breach would result in the failure to satisfy one or more of the
conditions set forth in Section 7.3(a) and which breach is not curable, or if
curable, is not cured within thirty (30) days after notice of such breach is
given by the Purchaser to Seller; (b) there has been a breach of any of the
covenants or agreements set forth in this Agreement on the part of Seller, which
breach would result in the failure to satisfy

 

- 16 -



--------------------------------------------------------------------------------

one or more of the conditions set forth in Section 7.3(a) and which breach is
not curable or, if curable, is not cured within thirty (30) days after written
notice of such breach is given by the Purchaser to Seller; or (c) the Sale Order
shall not have been entered by the Bankruptcy Court on or before the date that
is sixty (60) days from the date hereof in substantially the form contemplated
by this Agreement. Purchaser shall give immediate notice to Seller if Purchaser
claims termination under this Section 8.4.

Section 8.5 Effect of Termination and Abandonment. In the event of termination
of this Agreement pursuant to this Article VIII, the Contemplated Transactions
shall be abandoned, without further action by any of the Parties hereto. In
addition to any other rights available to the Seller upon its termination of
this Agreement pursuant to Section 8.3, Seller shall retain the Deposit in
accordance with Section 1.4. Promptly following such termination, all filings,
applications, and other submissions made pursuant to the Contemplated
Transactions shall, to the extent practicable, be withdrawn from the
Governmental Authority or other Person to which made. In addition to any other
rights available to the Purchaser upon its termination of this Agreement
pursuant to Section 8.4, Purchaser shall be entitled to, subject to Bankruptcy
Court approval, the Deposit.

ARTICLE IX

DELIVERIES AT CLOSING

Section 9.1 Seller’s Deliveries at Closing. In addition to the other things
required to be done hereby, at the Closing, Seller shall deliver, or cause to be
delivered, to the Purchaser the following:

(a) all documents, certificates, and agreements reasonably necessary to transfer
to the Purchaser all of Seller’s right, title and interest in, to and under all
of the Assets, free and clear of any and all Encumbrances thereon, other than
Permitted Encumbrances, including, a duly executed Patent Assignment Agreement,
in customary form mutually agreeable to the Parties hereto.

(b) certified copies of all orders of the Bankruptcy Court pertaining to the
Contemplated Transactions, including the Sale Order; and

(c) an affidavit, in form and substance reasonably acceptable to Purchaser, of
an officer of Seller, sworn to under penalty of perjury, setting forth Seller’s
name, address and federal tax identification number and stating that such Seller
is not a “foreign” person (within the meaning of Section 1445 of the Code and
the Treasury Regulations thereunder); and

(d) a certificate dated the Closing Date and validly executed on behalf of
Seller to the effect that the conditions set forth in Section 7.3(a) have been
satisfied.

Section 9.2 Purchaser’s Deliveries at Closing. In addition to the other things
required to be done hereby, at the Closing, the Purchaser shall deliver, or
cause to be delivered, to Seller the following:

(a) the Cash Purchase Price and;

 

- 17 -



--------------------------------------------------------------------------------

(b) a copy of the resolutions of the Board of Directors of the Purchaser,
authorizing the execution, delivery, and performance hereof by the Purchaser,
and a certificate of its secretary or assistant secretary, dated as of the
Closing Date, that such resolutions were duly adopted and are in full force and
effect.

(c) a certificate dated the Closing Date and validly executed on behalf of the
Purchaser to the effect that the conditions set forth in Section 7.2(a) have
been satisfied.

Section 9.3 Required Documents. All documents to be delivered by Seller or to be
entered into by Seller and the Purchaser necessary to carry out the Contemplated
Transactions or contemplated by the terms of this Agreement shall be reasonably
satisfactory in form and substance to the Purchaser and counsel to the
Purchaser, and all documents to be delivered by the Purchaser necessary to carry
out the Contemplated Transactions or to be entered into by Seller and the
Purchaser necessary to carry out the Contemplated Transactions shall be
reasonably satisfactory in form and substance to Seller and counsel to Seller.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices, claims, demands, and other communications
hereunder shall be in writing and shall be deemed received upon (a) confirmation
of receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) the expiration of four
(4) Business Days after the day when mailed by registered or certified mail
(postage prepaid, return receipt requested), addressed to the respective Parties
at the following addresses (or such other address for a party hereto as shall be
specified by like notice):

 

  (a) If to the Purchaser, to:

Thomas A. Glaze

Chief Executive Officer

Receptor Biologix, Inc.

1140 Veterans Blvd, Ste A

South San Francisco, CA 94080

Facsimile: 650-952-2205

with a copy, which shall not constitute notice, to:

Peter M. Gilhuly

Latham & Watkins LLP

633 West 5th Street, Ste 4000

Los Angeles, CA 90071

 

- 18 -



--------------------------------------------------------------------------------

  (b) If to Seller prior to Closing, to:

Aphton Corporation

8 Penn Center, Suite 501

1628 JFK Blvd.

Philadelphia, PA 19103

Attention: John McCafferty

Facsimile: 215-218-4357

with a copy, which shall not constitute notice, to:

Eckert Seamans Cherin & Mellott, LLC

300 Delaware Avenue, Suite 1360

Wilmington, DE 19801

Attention: Ronald S. Gellert, Esquire

Section 10.2 Descriptive Headings; Interpretation. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The phrase “including” shall be
deemed to mean “including, without limitation,” whether or not expressly stated
herein. References to any business “as presently conducted” shall refer to the
conduct of such business over the twelve (12) months prior to the date hereof.

Section 10.3 Entire Agreement; Assignment. This Agreement (including the
Schedules and Exhibits, the Seller Disclosure Schedule, the Purchaser Disclosure
Schedule, the Confidentiality Agreement, and the other documents and instruments
referred to herein) (a) constitutes the entire agreement and supersedes all
other prior agreements and understandings, both written and oral, between the
Parties, with respect to the subject matter hereof, including any transaction
between the Parties, and (b) shall not be assigned by operation of law or
otherwise; provided, however, that the Purchaser may assign its rights and
obligations hereunder but (x) the Purchaser shall not be relieved of its
obligations hereunder as a result of such assignment, and (y) to the extent any
such assignment by the Purchaser relates to the assignment by Seller of an
executory contract or unexpired lease hereunder and occurs prior to Closing such
that, at Closing, this Agreement will provide for Seller’s assignment of such
executory contract or unexpired lease to a party other than the Purchaser, such
assignment by the Seller shall be subject to all applicable provisions of the
Bankruptcy Code.

Section 10.4 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State by residents of such State.

Section 10.5 Time is of the Essence. Time is of the essence in this Agreement,
and all of the terms, covenants and conditions hereof.

Section 10.6 Venue and Retention of Jurisdiction. The Purchaser and Seller agree
that the Bankruptcy Court shall have exclusive jurisdiction over all disputes
and other matters

 

- 19 -



--------------------------------------------------------------------------------

relating to (a) the interpretation and enforcement of this Agreement or any
ancillary document executed pursuant hereto; and (b) the Assets and Assumed
Liabilities, and the Purchaser expressly consents to and agrees not to contest
such exclusive jurisdiction. All Actions brought, arising out of, or related to
the Contemplated Transactions shall be brought in the Bankruptcy Court, and the
Bankruptcy Court shall retain jurisdiction to determine any and all such
Actions.

Section 10.7 Expenses. Except as otherwise provided herein, whether or not the
actions contemplated by this Agreement are consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
thereby shall be paid by the Party incurring such expenses.

Section 10.8 Amendment. This Agreement may not be amended, except by an
instrument in writing signed on behalf of the Parties hereto.

Section 10.9 Waiver. At any time prior to the Closing Date, the Parties hereto
may agree in a signed writing to (a) extend the time for the performance of any
of the obligations or other acts of the other Parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions contained herein.

Section 10.10 Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original but all of
which shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.11 Severability; Validity; Parties in Interest. If any provision of
this Agreement or the application thereof to any Person or circumstance is held
invalid or unenforceable, the remainder of this Agreement, and the application
of such provision to other Persons or circumstances, shall not be affected
thereby, and to such end, the provisions of this Agreement are agreed to be
severable. Nothing in this Agreement, express or implied, is intended to confer
upon any Person not a party to this Agreement any rights or remedies of any
nature whatsoever under or by reason of this Agreement.

Section 10.12 Enforcement of Agreement. The Parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed in accordance with its specific terms or were otherwise
breached. It is accordingly agreed that the Parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof, this being in addition to
all other remedies available at law or in equity.

Section 10.13 No Third-Party Beneficiaries. Except for the indemnification
rights under this Agreement of any Seller Indemnitee in its capacity as such,
(a) the provisions of this Agreement are solely for the benefit of the Parties
hereto and are not intended to confer upon any Person except the Parties hereto
any rights or remedies hereunder, and (b) there are no third-party beneficiaries
of this Agreement and this Agreement shall not provide any third party with

 

- 20 -



--------------------------------------------------------------------------------

any remedy, claim, liability, reimbursement, claim of action or other right.
Without limiting the foregoing, no provision of this Agreement shall create any
third-party beneficiary rights in any employee or former employee of Seller or
any other Persons (including any beneficiary or dependent thereof), in respect
of continued employment (or resumed employment) for any specified period of any
nature or kind whatsoever, and no provision of this Agreement shall create such
third-party beneficiary rights in any such Persons in respect of any benefits
that may be provided, directly or indirectly, under any Seller Plan.

Section 10.14 Non-survival of Representations, Warranties and Agreements. All
representations, warranties and (except as set forth in the following sentence)
covenants set forth in this Agreement or in any certificate, document or other
instrument delivered in connection herewith other than those covenants and
agreements set forth in Article X hereof, which shall terminate in accordance
with Section 10.3, shall terminate at the earlier of (a) the Closing or
(b) termination of this Agreement in accordance with Article VIII hereof. Only
those covenants that contemplate actions to be taken or obligations in effect
after the Closing or termination of this Agreement, as the case may be,
including, without limitation, the covenants and agreements in Article X, shall
survive in accordance with their terms and to the extent so contemplated.

Section 10.15 Construction of Certain Provisions. It is understood and agreed
that neither the specification of any dollar amount in the representations and
warranties contained in this Agreement nor the inclusion of any specific item in
the Schedules or Exhibits is intended to imply that such amounts or higher or
lower amounts, or the items so included or other items, are or are not material,
and no Party hereto shall use the fact of the setting of such amounts or the
fact of the inclusion of any such item in the Schedules or Exhibits in any
dispute or controversy between the parties as to whether any obligation, item or
matter is or is not material for purposes hereof.

ARTICLE XI

DEFINITIONS

Section 11.1 Defined Terms. As used hereon, the terms below shall have the
following meanings.

“Action” means any claim, suit, action, arbitration, inquiry, proceeding,
investigation, charge or complaint.

“Affiliate” (and, with a correlative meaning, “affiliated”) means, with respect
to any Person, any direct or indirect Subsidiary of such Person, and any other
person that, directly, or through one or more intermediaries, controls or is
controlled by or is under common control with such first Person, and, if such a
Person is an individual, any member of the immediate family (including parents,
spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

 

- 21 -



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Allocation” has the meaning set forth in Section 2.3.

“Assets” has the meaning set forth in Section 1.1.

“Assignment and Assumption Agreement” means a bill of sale, assignment and
assumption agreement in such form as may be agreed to by the Purchaser and
Seller.

“Assumed Contracts” has the meaning set forth in Section 1.1.

“Assumed Liabilities” has the meaning set forth in Section 1.2.

“Bankruptcy Code” has the meaning set forth in the Preamble.

“Bankruptcy Court” has the meaning set forth in the Preamble and, with respect
to an appeal from any order or determination of the Bankruptcy Court, any court
having jurisdiction over such appeal.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banking institutions in Herndon, Virginia are authorized or required by
law or executive order to close.

“Business Employees” has the meaning set forth in Section 5.9(a).

“Cash Purchase Price” has the meaning set forth in Section 1.4.

“Chapter 11 Case” has the meaning set forth in the Preamble.

“Closing” has the meaning set forth in Section 2.1.

“Closing Date” has the meaning set forth in Section 2.1.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Contemplated Transactions” means the purchase and sale of the Assets and the
assumption of the Assumed Liabilities contemplated hereby, and the related
transactions contemplated by this Agreement.

“Cure Amounts” has the meaning set forth in Section 1.2.

 

- 22 -



--------------------------------------------------------------------------------

“Deposit” has the meaning set forth in Section 1.4.

“D.I.P. Loan” or “D.I.P. Facility” shall refer to the loan described in the
Stipulation between the parties approved by the Court at a hearing on June 29,
2006.

“Encumbrances” means any mortgage, security interest, or lien (as defined in
Section 101(37) of the Bankruptcy Code) whether legal or equitable in nature,
whether contractual, statutory or common law in origin.

“Environmental Laws” has the meaning set forth in Section 3.9.

“Equipment” means the equipment described in Schedule III hereto.

“Excluded Liabilities” has the meaning set forth in Section 1.3.

“Excluded Taxes” has the meaning set forth in Section 1.3(c).

“Final Determination” means (a) in respect of United States federal income
Taxes, a “determination” (as defined in Section 1313 (a) of the Code) or (b) the
execution of an IRS Form 870-AD, and (b) in respect of Taxes other than United
States federal income taxes, any final determination of liability in respect of
a Tax that, under applicable law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or a period for the filing of claims for refunds, amended
returns or appeals from adverse determinations).

“Governmental Authority” means any federal, state, local, municipal, foreign or
international court, tribunal, judicial body, government, department,
commission, board, bureau, agency, official, instrumentality or other
regulatory, administrative or governmental authority.

“Governmental Requirements” has the meaning set forth in Section 3.3.

“Included Intellectual Property” has the meaning set forth in Section 3.13(a).

“Independent Accountant” means a nationally recognized independent public
accounting firm that currently does not audit the Purchaser or Seller, or an
Affiliate of either, as shall be agreed upon by the Purchaser and Seller.

“Intellectual Property” has the meaning set forth in Section 3.13(a).

“IRS” means the Internal Revenue Service.

“Knowledge” means the actual knowledge of Seller.

 

- 23 -



--------------------------------------------------------------------------------

“Legal Proceeding” means any Action pending at law or in equity before any
Governmental Authority or arbitral body.

“Losses” means any and all damages, fines, penalties, deficiencies, losses and
expenses (including interest, court costs, reasonable fees of attorneys,
accountants and other experts or other reasonable expenses of litigation or
other proceedings or of any claim, default or assessment).

“Material Adverse Effect” means any effect, event, occurrence or state of facts
that, individually or aggregated with other effects, events, occurrences or
states of facts, (a) would after the Closing be materially adverse to or
materially impair (i) the value or condition of the Assets or Assumed
Liabilities, or (ii) the ability of any Party hereto to perform its obligations
under this Agreement, or (b) gives rise to any material liability that would be
an Assumed Liability from or after the Closing or materially increases any
Assumed Liability.

“Operations” means the business, operations and activities relating to or
utilizing the Assets.

“Parties” means the Purchaser and Seller.

“Permitted Encumbrances” means with respect to or upon any of the Assets,
whether owned, leased, subleased, occupied or licensed as of the date hereof or
thereafter: Assumed Liabilities under Assumed Contracts; the rights of licensors
and licensees pursuant to agreements between Seller and such licensors and
licensees.

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, trust, business trust or other entity.

“Petition” has the meaning set forth in the Preamble.

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or prior to the Closing Date.

“Property Taxes” means real, personal and intangible ad valorem property taxes.

“Purchase Price” has the meaning set forth in Section 1.4.

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Disclosure Schedule” has the meaning set forth in Article IV.

“Regulatory Approvals” means all consents waivers, approvals, certificates and
other authorizations required to be obtained from any Governmental Authority
asserting jurisdiction over the Purchaser, Seller or one of their subsidiaries
or the Assets, that are required in order to consummate the Contemplated
Transactions.

 

- 24 -



--------------------------------------------------------------------------------

“Rejection” has the meaning set forth in Section 1.5.

“Retainee List” has the meaning set forth in Section 5.9.

“Sale Order” means an order of the Bankruptcy Court in substantially the form of
Exhibit A or multiple orders of the Bankruptcy Court that taken together are
substantiality in the form of Exhibit A.

“Section 1060 Forms” has the meaning set forth in Section 2.3.

“Seller” has the meaning set forth in the Preamble.

“Seller Disclosure Schedule” has the meaning set forth in Article III.

“Seller lndemnitees” has the meaning set forth in Section 10.1.

“Seller Plan” means each written pension, profit-sharing or other retirement,
bonus, deferred compensation, incentive compensation, stock purchase, stock
option, severance or termination pay, hospitalization or other medical, life or
other insurance, long- or short-term disability, supplemental unemployment
benefit, fringe benefit, sick pay, vacation payor other similar plan, program,
agreement, or arrangement, sponsored, maintained, contributed to, or required to
be contributed to, by any Seller or by any trade or business, whether or not
incorporated, which together with any Seller would be deemed a “single employer”
within the meaning of Section 4001(a)(14) of the Employee Retirement Income
Security Act of 1974, as amended, with respect to any current or former
employee, consultant, or director of any Seller.

“Seller’s Representatives” has the meaning set forth in Section 6.2(b).

“State Licenses” has the meaning set forth in Section 3.8(a).

“Straddle Period” means any period beginning on or prior to and ending after the
Closing Date.

“Subsidiary” means any subsidiary of the Purchaser or any Seller, as the case
may be.

“Taxes” means all United States federal, state and local, and foreign taxes, and
other assessments of a similar nature (whether imposed directly or through
withholding), excluding Transfer Taxes and including any interest, additions to
tax, or penalties applicable thereto.

 

- 25 -



--------------------------------------------------------------------------------

“Tax Returns” or “Returns” means all United States federal, state and local, and
foreign Tax returns, declarations, statements, reports, schedules, forms, and
information returns and any amended Tax Returns relating to Taxes.

“Third-Party Claim” has the meaning set forth in Section 10.4(a).

“Transfer Taxes” has the meaning set forth in Section 5.9.

“Transferred Employee” has the meaning set forth in Section 5.9(b).

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and the Purchaser have caused this Agreement to be
executed on their behalf by their officers thereunto duly authorized, as of the
date first above written.

 

Aphton Corporation By:  

/s/ Pat Mooney

Name:   Pat Mooney Title:   Chief Executive Officer Receptor Biologix, Inc. By:
 

/s/ Thomas A. Glaze

Name:   Thomas A. Glaze Title:   Chief Executive Officer

 

- 27 -